Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 1 of 7 PageID #: 1




                                                            2:19-cv-03870
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 2 of 7 PageID #: 2
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 3 of 7 PageID #: 3
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 4 of 7 PageID #: 4
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 5 of 7 PageID #: 5
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 6 of 7 PageID #: 6
Case 2:19-cv-03870-RRM-RLM Document 1 Filed 07/03/19 Page 7 of 7 PageID #: 7




                                                     2:19-cv-03870
